--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT

THIS AGREEMENT is made effective December 31, 2012 (the "Effective Date")

AMONG:

SIMON FRASER UNIVERSITY, a corporation under the University Act of British
Columbia, having offices at 8888 University Drive, Multi-Tenant Facility,
Burnaby, British Columbia, Canada V5A 1S6 (“SFU”)

AND:

CANADIAN INTEGRATED OPTICS, BC LTD., a corporation duly continued under the
Company Act of British Columbia and having an office at Suite #202-1128 West
Broadway, Vancouver, British Columbia, Canada V6H 1G5 (“CIO”)

AND:

QUANTUM SOLAR POWER CORP., a corporation duly incorporated under the laws of the
State of Nevada with an address at 1055 W. Hastings, Ste. 300, Vancouver,
British Columbia V6E 2E9 (“Quantum”)

AND:

0935493 B.C. LTD., a corporation duly incorporated under the Business
Corporations Act of British Columbia with an address at Suite #202-1128 West
Broadway, Vancouver, British Columbia V6H 1G5 (“093Co”)

WHEREAS:

A.

SFU and CIO operating under the name Canadian Integrated Optics IOM Ltd. (“IOM”)
entered into an April 1, 2010 Research Agreement (the “Research Agreement”)
under which IOM sponsored certain research to be conducted at the 4D Labs
materials science facility at SFU under the direction of Dr. Gary Leach of SFU;

    B.

IOM and SFU entered into a May 21, 2010, Amendment #1 to the Research Agreement;

    C.

IOM, SFU and CIO determined that the Research Agreement and any amendments
thereto should be between SFU and CIO and, with the consent of IOM, SFU and CIO
entered into a July 31, 2010, Amendment #2 to the Research Agreement amending
the research sponsor under the Research Agreement from IOM to CIO and making
certain other changes to the Research Agreement;

    D.

SFU and CIO entered into a January 1, 2011, Amendment #3 to the Research
Agreement, a July 2, 2011, Amendment #4 to the Research Agreement, and a January
2, 2012, Amendment #5 to the Research Agreement;


--------------------------------------------------------------------------------


E.

In or around January and February 2012, CIO defaulted under the Research
Agreement, as amended. In response, on or about March 20, 2012, SFU delivered
CIO a 30-day notice of termination of the Research Agreement (the “Termination
Notice”);

    F.

SFU and CIO entered into an April 15, 2012, Amendment #6 to the Research
Agreement (the “Amendment”) suspending the Termination Notice without prejudice
and providing for additional sponsored research to be conducted at 4D Labs under
the direction of Dr. Gary Leach;

    G.

CIO executed a promissory note (the “Promissory Note”) in favour of SFU
promising to pay to SFU the principal sum of $452,749 and interest on certain
terms and conditions;

    H.

Quantum executed a guarantee (the “Quantum Guarantee”) in favour of SFU for the
obligations of CIO under the Promissory Note (the “Guaranteed Obligations”);

    I.

093Co executed a guarantee (the “093Co Guarantee”) in favour of SFU for the
Guaranteed Obligations;

    J.

SFU and 093Co entered into a Security Agreement (the “Security Agreement”)
granting SFU a security interest in 093Co’s right title and interest in three
Kurt J. Lesker PVD 75 Deposition Tools having serial numbers PRD060525,
PRD064578 and PRD072561 (collectively, the “Collateral”) and any proceeds
therefrom in consideration for the payment and performance of all indebtedness
of 093Co to SFU, including, without limitation, indebtedness of 093Co to SFU
under the 093Co Guarantee;

    K.

SFU and Quantum entered into a Trustee Beneficial Owner Agreement (the
“Beneficial Owner Agreement”) whereby Quantum ratified the execution and
delivery by 093Co to SFU of the Security Agreement and charged in favour of SFU
all of its beneficial interest in the Collateral as security for payment for all
indebtedness of Quantum to SFU;

    L.

On May 24, 2012, SFU registered a financing statement against 093Co and Quantum
in the Collateral and any proceeds therefrom;

    M.

As at August 8, 2012, CIO owed SFU $364,066 plus interest under the Promissory
Note (and interest has continued to accrue since then);

    N.

Through September 15, 2012, CIO owed SFU a further $109,835 in 4D Labs’ user
fees pursuant to the Research Agreement and the terms of use of 4D Labs in
connection with the research under the Research Agreement;

    O.

Under the terms of the Research Agreement, the Amendment, the Promissory Note,
the Quantum Guarantee and the 093Co Guarantee, CIO, Quantum and 093Co
(collectively, the “Debtors”) are jointly and severally liable to pay to SFU
$346,066 plus interest and costs but the Debtors are unable to do so;

    P.

Under the terms of the Research Agreement and the Amendment, CIO is liable to
pay to SFU $109,835 plus interest and costs but CIO is unable to do so;

2

--------------------------------------------------------------------------------


Q.

On or about October 1, 2012, CIO alleged that there were certain deficiencies in
SFU’s 4D Lab facilities which resulted in wasted research expenditures under the
Research Agreement and contributed to a lack of scientific progress on the
research (the “Gas Allegations”); and

    R.

The parties wish to settle the aforementioned debts and allegations in support
of their ongoing, mutually beneficial relationship.

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by each party, SFU, CIO, Quantum, and 093Co
agree as follows:

1. CIO acknowledges and agrees that:

  a.

it is liable to SFU for $364,066 plus interest which continues to accrue at the
rates set out in the Promissory Note, and any other costs recoverable by or due
to the SFU pursuant to the Research Agreement, the Amendment and the Promissory
Note;

        b.

it is liable to SFU for a further $109,835 plus interest and any other costs
recoverable by or due to SFU pursuant to the Research Agreement and the terms of
use of 4D Labs in connection with the research under the Research Agreement;

        c.

it is in default of the terms of the Research Agreement, the Amendment, and the
Promissory Note;

        d.

it does not have any defences to the right of SFU to enforce the terms of the
Research Agreement, the Amendment, and the Promissory Note; and

        e.

SFU has entered into this Settlement Agreement based upon the release of SFU and
the representations made herein.

2. CIO confirms that the agreements governing the Research Agreement, the
Amendment and the Promissory Note are valid and enforceable in accordance with
their terms.

3. Quantum acknowledges and agrees that:

  a.

it is liable to SFU for $364,066 plus interest which continues to accrue at the
rates set out in the Promissory Note, and any other costs recoverable by or due
to the SFU pursuant to the Research Agreement, the Amendment and the Promissory
Note, the Quantum Guarantee and the Beneficial Owner Agreement;

        b.

it is in default of the terms of the Quantum Guarantee;

        c.

it does not have any defences to the right of SFU to enforce the terms of the
Research Agreement, the Amendment, the Promissory Note, the Quantum Guarantee
and the Beneficial Owner Agreement; and

3

--------------------------------------------------------------------------------


  d.

SFU has entered into this Settlement Agreement based upon the release of SFU and
the representations made herein.

4. Quantum confirms that the agreements governing the Research Agreement, the
Amendment, the Promissory Note, the Quantum Guarantee and the Beneficial Owner
Agreement are valid and enforceable in accordance with their terms.

5. 093Co acknowledges and agrees that:

  a.

it is liable to SFU for $364,066 plus interest which continues to accrue at the
rates set out in the Promissory Note, and any other costs recoverable by or due
to the SFU pursuant to the Research Agreement, the Amendment and the Promissory
Note, the 093Co Guarantee and the Security Agreement;

        b.

it is in default of the terms of the 093Co Guarantee;

        c.

it does not have any defences to the right of SFU to enforce the terms of the
Research Agreement, the Amendment, the Promissory Note, the 093Co Guarantee and
the Security Agreement; and

        d.

SFU has entered into this Settlement Agreement based upon the release of SFU and
the representations made herein.

6. 093Co confirms that the agreements governing the Research Agreement, the
Amendment, the Promissory Note, the 093Co Guarantee and the Security Agreement
are valid and enforceable in accordance with their terms.

7. CIO, Quantum, and 093Co each represent and warrant that:

  a.

all right, title, and interest in and to each of the Collateral and the
additional supporting equipment more particularly described in Schedule “A”
(collectively, the “Supporting Equipment”) are held by them;

        b.

are not subject to any claim, encumbrance, charge, security interest,
hypothecation, lease or other interest except as provided or in the Security
Agreement and in this Settlement Agreement;

        c.

in the case of CIO and 093Co, do not comprise all or substantially all of their
assets or undertaking, and;

        d.

in the case of Quantum, do not comprise all of its property and assets including
goodwill and corporate franchises.

8. CIO, Quantum and 093Co agree to and do hereby transfer all of their title and
interest (including all beneficial interest) to the following assets to SFU free
and clear of any and all encumbrances:

4

--------------------------------------------------------------------------------


  a.

the Collateral; and

        b.

the additional supporting equipment more particularly described in Schedule “A”
(collectively, the “Supporting Equipment”)

(collectively, the “Asset Transfer”).

9. This Agreement is contingent upon delivery by CIO, Quantum and 093Co to SFU
of the following in completion of the Asset Transfer concurrent with signing of
this Agreement:

  a.

possession of the Collateral and the Supporting Equipment;

        b.

a legally enforceable transfer deed in favour of SFU for each deposition tool
included in the Collateral; and

        c.

a legally enforceable transfer deed in favour of SFU for the Supporting
Equipment.

10. Each of CIO, Quantum and 093Co hereby releases, remises and forever
discharges SFU and each of its affiliates, associates, holdings bodies corporate
and subsidiaries and all of their officers, directors, employees, agents,
successors and assigns and anyone claiming under or through them of and from all
manner of action and actions, cause and causes of action, suits, debts, dues,
sums of money, general damages, special damages, costs, claims and demands, of
every nature and kind at law or in equity or under any statute, which it has or
ever had, can, shall or may have in respect of or in any way arising out of or
related up to the present to the Research Agreement, the Amendment, the
Promissory Note, the Quantum Guarantee, the 093 Co Guarantee and the Beneficial
Owner Agreement, including, without limitation, any claim or cause of action
relating to, arising out of or in any way connected to the Gas Allegations (the
“Sponsor’s Released Claims”) and each of CIO, Quantum and 093Co hereby covenants
not to sue the released entities or individuals, or any of them, on the basis of
any Sponsor’s Released Claim.

11. SFU hereby releases, remises and forever discharges each of CIO, Quantum and
093Co and each of their affiliates, associates, holdings bodies corporate and
subsidiaries and all of their officers, directors, employees, agents, successors
and assigns and anyone claiming under or through them of and from all manner of
action and actions, cause and causes of action, suits, debts, dues, sums of
money, general damages, special damages, costs, claims and demands, of every
nature and kind at law or in equity or under any statute, which it has in
respect of or in any way arising out of or related to the following up to the
present:

  a.

the intellectual property developed pursuant to or arising out of the Research
Agreement (other than claims against the intellectual property creators under
SFU Intellectual Property Policy R30.03);

        b.

the $364,066 plus interest at the rates set out in the Promissory Note, and any
other costs recoverable by or due to SFU due to SFU from CIO, Quantum and 093Co
pursuant to the Research Agreement, the Amendment and the Promissory Note, the
Quantum Guarantee, the 093Co Guarantee and the Security Agreement; and

5

--------------------------------------------------------------------------------


  c.

the further $109,835 plus interest and any other costs recoverable by or due to
SFU from CIO pursuant to the Research Agreement and the terms of use of 4D Labs
in connection with the research under the Research Agreement

(collectively, the “SFU Released Claims”),

and SFU hereby covenants not to sue the released entities or individuals, or any
of them, on the basis of any SFU Released Claim and to forthwith withdraw the
registration of the finance statement referred in recital L to this Settlement
Agreement.

12. Terms of this Settlement Agreement are contractual and not recitals.

13. This Settlement Agreement is binding upon and will enure to the benefit of
each of the parties and their respective successors and assigns;

14. Time is of the essence of this Settlement Agreement.

15. This Settlement Agreement is governed by and shall be construed in
accordance with the laws of British Columbia.

16. The provisions contained herein constitute the entire Settlement Agreement
among SFU, CIO, Quantum and 093Co with respect to the subject matter of this
Settlement Agreement and supersede all previous communications, representations,
understandings and agreements, whether oral or written among SFU, CIO, Quantum
and 093Co with respect to the subject matter of this Agreement, and that there
are no other representations, warranties or terms that have induced CIO, Quantum
and 093Co to enter this Agreement, unless expressly set forth in writing and
signed on behalf of SFU and that there are no agreements as among SFU, CIO,
Quantum and 093Co collateral to this Settlement Agreement, unless set forth in
writing and signed by the parties hereto.

17. SFU, CIO, Quantum, and 093Co each acknowledge that they have received
independent legal advice with respect to the execution of this Settlement
Agreement and all related documentation and each confirm that they have entered
into this Settlement Agreement without any coercion or duress having been
imposed upon them by any other party.

18. SFU, CIO, Quantum and 093Co will execute such further documents and
assurances as may be necessary or will do such other acts and things as may be
required in order to carry out the transactions contemplated by this Settlement
Agreement.

19. This Settlement Agreement may be signed by the parties hereto in as many
counterparts as may be necessary, and may be delivered by fax or electronic
means, and each of which when so signed or delivered will be deemed to be an
original and such counterparts together will constitute one and the same
instrument and the date of execution will be deemed to be dated as of the date
and year first above written.

6

--------------------------------------------------------------------------------

20. No term or condition of this Settlement Agreement may be waived or varied
orally or by any course of conduct of any officer, employee or agent of a party.
Any amendment to this Settlement Agreement and any consent or approval to be
given hereunder must be in writing and signed by a duly authorized officer of
that party.

21. If the provisions of any section of this Settlement Agreement shall be held
to be unenforceable or otherwise invalid, the holding shall not in any way
affect the enforceability or validity of the remaining sections of this
Settlement Agreement.

22. Wherever the singular or masculine are used herein, the same shall be deemed
to include the plural or the feminine or the body politic or corporate where the
context or parties so require.

23. Where notice is required to be given pursuant to any provision of this
Settlement Agreement it shall be provided in writing to the parties at their
respective addresses as set out at the head of this Settlement Agreement.

IN WITNESS WHEREOF the parties have executed this Settlement Agreement as of the
date first above written.

SIMON FRASER UNIVERSITY by its
authorized signatories:

    Name:       Name:       CANADIAN INTEGRATED OPTICS, BC LTD., by its  
authorized signatories:       Name:       Name:       QUANTUM SOLAR POWER CORP.
by its   authorized signatories:       Name:       Name:  

7

--------------------------------------------------------------------------------


0935493 B.C. LTD., by its   authorized signatories:       Name:       Name:  

8

--------------------------------------------------------------------------------

SCHEDULE ”A”

To the Settlement Agreement among Simon Fraser University, Canadian Integrated
Optics, BC Ltd., Quantum Solar Power Corp., and 0935493 B.C. Ltd. dated December
31, 2012

EQUIPMENT

Date Vendor Description Amount Currency 03/06/2011 Asahi Spectra optical filter
230 USD 03/02/2011 Canadian Tire tools 45.85 CAD 16/03/2011 Day Star Laser
aperture 107.96 USD 16/03/2011 Day Star Laser aperture 107.96 USD 17/03/2011 ECM
espresso machine 817.04 CAD 08/04/2010 Edmund Optics Objective lenses 1387.22
USD 27/05/2010 Edmund Optics screws for optical table 77.38 USD 28/06/2012
Edmund Optics filters 548.96 USD   Edmund Optics 5 color HeNe 4995 USD
05/05/2010 Future Shop 3 laptops and scanner 3851.98 CAD 14/05/2010 Future shop
laptops, mice 4506.55 CAD 11/05/2010 Glas-Smith glass cutting tools 97.44 CAD
14/02/2011 Horiba Jobin USB key for software 550.9 USD 29/04/2010 Imperial
airbrush 159.94 CAD 04/03/2011 Industrial metal mesh 1018 USD 09/04/2010 K. J.
Lesker TiO2 sputter target 1291.24 CAd 11/04/2010 K. J. Lesker ZnO and TiO2
targets 1390.25 CAD 07/07/2010 K. J. Lesker ZnO:Al target 2" 1638 CAD 14/07/2010
K. J. Lesker ZnO:Al target 3" 640.1 CAD 03/08/2010 K. J. Lesker ZnO:Al target 3"
bonding 385.84 CAD 07/09/2010 K. J. Lesker Sputtering targets 1157 CAD
06/10/2010 K. J. Lesker Sputtering targets and bonding 3212.17 CAD 22/10/2010 K.
J. Lesker Sputtering targets and bonding 1779.99 CAD 25/10/2010 K. J. Lesker
sputtering targets 999.6 CAD 01/12/2010 K. J. Lesker sputtering targets 1059.51
CAD 28/12/2010 K. J. Lesker sputtering targets 4229.52 CAD 28/12/2010 K. J.
Lesker sputtering targets 1209.32 CAD 18/01/2011 K. J. Lesker sputtering targets
1430.11 CAD 25/02/2011 K. J. Lesker substrate clips 118.82 CAD 24/02/2011 K. J.
Lesker spare parts for deposition tool 1630 CAD 08/03/2011 K. J. Lesker spare
parts for deposition tool 570.62 CAD 16/04/2011 K. J. Lesker shutters,
deposition material 396.39 CAD 20/04/2011 K. J. Lesker spare parts for
deposition tool 665.56 CAD 31/05/2011 K. J. Lesker spare parts for deposition
tool 87.89 CAD 08/07/2011 K. J. Lesker spare parts for deposition tool 1168.96
CAd 22/07/2011 K. J. Lesker gas valve 1245.7 USD 03/08/2011 K. J. Lesker
sputtering targets 1485.38 CAD


--------------------------------------------------------------------------------


Date Vendor Description Amount Currency  19/09/2011 K. J. Lesker sputtering
targets 1928.08 CAD  06/06/2012 K. J. Lesker deposition tool parts 1030.68 CAD
 10/12/2010 K. J. Lesker sputtering target 578 CAD  30/12/2010 K. J. Lesker
sputtering targets 311.64 CAD  11/10/2011 K. J. Lesker spare parts for
deposition tool 1435.07 CAD  13/10/2011 K. J. Lesker spare parts for deposition
tool 60.18 CAD  18/10/2011 K. J. Lesker sputtering target 0.5% Al ZnO 1177.4 cad
 09/11/2011 K. J. Lesker deposition supplies 431.76 CAD  08/11/2011 K. J. Lesker
spare parts for deposition tool 55.24 CAD  03/11/2011 K. J. Lesker spare parts
for deposition tool 240.43 CAD  22/02/2012 K. J. Lesker bake out lamp 1108.8 CAD
 13/01/2012 Labsphere integrating sphere 2693.50 USD  08/12/2010 Laco Tech
vacuum chamber 515 USD  14/02/2011 Lenox Lasers aperture 152.96 USD  18/05/2010
London Drugs displays 629.24 CAD  01/03/2011 London Drugs laptop 527.71 CAD
 08/03/2011 London Drugs 2 laptops 1010.64 CAD  05/10/2011 London Drugs laptop
505.32 CAD  21/06/2012 Lumerical FDTD software license 2737.28 CAD  07/07/2010
MightEx fiber-coupled LED light source 1,807.17 CAD  08/03/2010 MightEx CCD
spectrometer and LEDs 3653.72 CAD  04/12/2010 MightEx illumination source 893.39
CAD  30/05/2011 Mightex UV LED source 597.37 CAD  16/06/2011 MightEx collimator
184.52 cad  13/07/2011 Mightex optical fibers and power supply 1318.07 CAD
 19/07/2011 MightEx spectrometer 2626.48 CAD  06/12/2011 Mightex optical sources
1430.25 CAD  26/09/2011 MTI ovens 1842.39 USD  26/04/2010 Nor-Tech workstation
7312.52 CAD  10/06/2011 OEM Optical infrared illuminator 1210.7 USD  17/10/2011
Pall gas filters 4294.62 CAD  14/06/2010 Signatone micropositioners, probe tips
1559.95 USD   Signatone micropositioner 885.62 USD  29/06/2010 SPI tweezers
210.45 USD  17/02/2011 SPI tweezers 207.54 USD   SRS Lock-in amplifier 3850 USD
  SRS Lock-in amplifier 3850 USD   Tektronix oscilloscope      13/10/2011 Ted
Pella calibration standard 590 USD  18/08/2011 Terra Universal cleanroom vacuum
cleaner 458 USD  21/06/2010 Testforce source-measure unit 4879.73 CAD  
Testforce USB interface for instruments 671.4 CAD   Testforce source-measure
unit 4879.73 CAD


--------------------------------------------------------------------------------


Date Vendor Description Amount Currency   Testforce USB interface for
instruments 671.4 CAD 11/01/2011 The Source laptop 617.33 CAD 07/01/2011 Thermo
Fisher chiller for deposition tool 6577.2 USD 29/03/2011 Thermo Fisher chiller
for deposition tool #2 6637.05 USD   Thermo Fisher chiller for deposition tool
#3/4 14324 USD 08/04/2010 Thorlabs Positioner and accessories for microbeam 1932
USD 10/05/2010 Thorlabs rutile prism and CMOS camera 860.99 CAD 27/05/2010
Thorlabs optical components 3214.7 CAD 17/06/2010 Thorlabs diode and enclosure
pieces 1136.13 USD 25/03/2011 Thorlabs optical elements 1790.1 USD 13/07/2011
Thorlabs holders 85.47 USD 02/08/2011 Thorlabs   328.55 USD 16/09/2011 Thorlabs
power meter and optics 1130.39 usd 14/10/2011 Thorlabs mirror 149 usd 02/12/2011
Thorlabs optical components 2730.88 USD 19/02/2012 Thorlabs optical components
367.83 USD 21/06/2012 Thorlabs optics 456.96 USD 09/03/2011 Westburne multimeter
and connectors 329.24 CAD 29/06/2012 Zinir light source 1412.48 CAD            
    157388.4  


--------------------------------------------------------------------------------